     Case 2:20-cv-05817-FMO-DFM Document 15 Filed 09/21/20 Page 1 of 1 Page ID #:47




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    JAMES SHAYLER,                            )   Case No. CV 20-5817 FMO (DFMx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    D.S.R. PARTNERS, LLC,                     )
                                                )
15                       Defendant.             )
                                                )
16                                              )

17          Pursuant to the Court’s Order Dismissing Action Without Prejudice, IT IS ADJUDGED

18    THAT the above-captioned action is dismissed without prejudice.

19    Dated this 21st day of September, 2020.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
